Exhibit 10.21
CHANGE IN CONTROL SEVERANCE AGREEMENT
     CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”), dated as of July 28,
2008 (the “Effective Date”) by and between Ultra Clean Holdings, Inc., a
Delaware corporation (the “Company”), and Jack Sexton (“Employee”).
     WHEREAS, the Company and the Employee wish to enter into an agreement
specifying the benefits the Employee will receive in certain circumstances
relating to a Change in Control of the Company in order to induce Employee to
remain in the employ of the Company in event of the possibility of a Change in
Control;
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
ARTICLE 1
Term And Nature Of Agreement; Termination of Employment Agreement
     Section 1.01. . Term. This Agreement shall be in force until the second
anniversary of the Effective Date, and thereafter renew for automatic one year
terms, unless the Company shall give the Employee written notice of termination
at least 30 days before the expiration of the then current term provided that no
Change in Control has occurred prior to such date. Notwithstanding the
foregoing, this Agreement shall terminate (i) 12 months after a Change in
Control (subject to satisfaction of any obligations hereunder as a result of a
termination of employment prior to such expiration) and (ii) upon on any
termination of employment prior to a Change in Control.
     Section 1.02. At-Will Employment. Nothing in this Agreement shall change
the at-will nature of Employee’s employment with the Company.
ARTICLE 2
Change in Control Termination
     Section 2.01. Severance Benefits.
     (a) If upon, or within 12 months following, a Change in Control, Employee
is terminated by the Company without Cause or Employee resigns for Good Reason,
Employee shall be entitled to the following (“Change in Control Severance
Benefits”), provided that Employee executes and lets become effective a release
of claims in the form attached hereto as Exhibit A (the “Release”) within 45
days following the termination of employment:

 



--------------------------------------------------------------------------------



 



     (i) a lump sum cash payment equal to 150% of the sum of (x) Employee’s
then-existing annual base salary and (y) the average annual cash bonus as
determined by the Company over the prior three years, which shall be paid as
soon as administratively practicable after the date on which the Release becomes
effective, and, in any event, no later than two and one-half (2 1/2) months
after the end of the taxable year of the Employee in which the termination of
employment occurs;
     (ii) payment or reimbursement of health benefit continuation coverage under
COBRA or otherwise from the termination date through the earlier of
(A) 18 months following the termination date or (B) the date Employee becomes
eligible for health benefits with another employer, which shall be paid no later
than the month of such coverage, provided that if Employee is no longer eligible
for COBRA continuation coverage, a lump sum payment calculated based on the
monthly premiums immediately prior to the expiration of COBRA coverage; and
     (iii) 100% of all of the Employee’s unvested and outstanding Equity Awards
shall become vested.
     (b) Definitions. For purposes of this Agreement, the following definitions
shall have the following meanings:
     (i) “Cause” shall exist if: (A) Employee is convicted of, or pleads guilty
or no contest to, a criminal offense; (B) Employee engages in any act of fraud
or dishonesty; (C) Employee breaches any agreement with the Company;
(D) Employee commits any material violation of Company policy; or (E) Employee
fails, refuses or neglects to perform the services required of Employee in his
position at the Company.
     (ii) “Change in Control” means the occurrence of any one or more of the
following:
     (A) the consummation of a merger or consolidation of the Company with or
into any other entity (other than with any entity or group in which Executive
has not less than a 5% beneficial interest) pursuant to which the holders of
outstanding equity of the Company immediately prior to such merger or
consolidation hold directly or indirectly 50% or less of the voting power of the
equity securities of the surviving entity;
     (B) the sale or other disposition of all or substantially all of the
Company’s assets (other than to any entity or group in which Executive has not
less than a 5% beneficial interest); or
     (C) any acquisition by any person or persons (other than any entity or
group in which Executive has not less than a 5% beneficial interest) of the
beneficial ownership of more than 50% of the voting power of the Company’s
equity securities in a single transaction or series

2



--------------------------------------------------------------------------------



 



of related transactions; provided, however, that an underwritten public offering
of the Company’s securities shall not be considered a Change in Control;
provided, however, that a transaction shall not constitute a Change in Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who directly or indirectly held the Company’s
securities immediately before such transaction.
     (iii) “Good Reason” means:
     (A) a reduction of Employee’s then-existing annual base salary by more than
10% (other than in connection with an action affecting a majority of the
executive officers of the Company);
     (B) relocation of the principal place of Employee’s employment to a
location that is more than 50 miles from the principal place of Employee’s
employment immediately prior to the date of the Change in Control; or
     (C) a material reduction in the Employee’s authority, duties or
responsibilities after the Change in Control when compared to Employee’s
authority, duties and responsibilities prior to the Change in Control;
provided that notwithstanding the foregoing, an Employee’s termination will not
be for Good Reason unless the Employee (x) notifies the Company in writing of
the existence of the condition which the Employee believes constitutes Good
Reason within 60 days of the initial existence of such condition (which notice
specifically identifies such condition), (y) gives the Company at least 10 days
following the date on which the Company receives such notice (and prior to
termination) in which to remedy the condition, and (z) if the Company does not
remedy such condition within such period, actually terminates employment within
15 days after the expiration of such remedy period (and before the Company
remedies such condition).
     (iv) “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Employee,
including but not limited to stock bonus awards, restricted stock, restricted
stock units or stock appreciation rights, except for performance stock awards
which remain subject to performance criteria as of the Effective Date.
     Section 2.02. Resignation of Corporate Offices. In connection with any
termination of employment following a Change in Control, Employee will resign
Employee’s office, if any, as a director, officer or trustee of the Company, its
subsidiaries or affiliates and of any other corporation or trust of which
Employee serves as such at the request of the Company, effective as of the date
of termination of employment.

3



--------------------------------------------------------------------------------



 



     Section 2.03. Accrued Compensation and Benefits. In connection with any
termination of employment upon or following a Change in Control (whether or not
under Section 2.01 above), the Company shall pay Employee’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Employee prior to
the date of termination (collectively “Accrued Compensation and Expenses”), as
required by law and the applicable Company plan or policy. In addition, Employee
shall be entitled to any other vested benefits earned by Employee for the period
through and including the termination date of Employee’s employment under any
other employee benefit plans and arrangements maintained by the Company, in
accordance with the terms of such plans and arrangements, except as modified
herein (collectively “Accrued Benefits”). Any Accrued Compensation and Expenses
to which the Employee is entitled shall be paid to the Employee in cash as soon
as administratively practicable after the termination, and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Employee in which the termination occurs. Any Accrued Benefits to which the
Employee is entitled shall be paid to the Employee as provided in the relevant
plans and arrangement.
     Section 2.04. Continuing Obligations. Employee acknowledges his or her
continuing obligations under the Confidential and Non-Disclosure Agreement with
the Company, including but not limited to Employee’s obligations not to use or
disclose, at any time, any trade secret, confidential or proprietary information
of the Company.
     Section 2.05. Limitation on Payments.
     (a) If the Change in Control Severance Benefits together with any other
payment or benefit Employee would receive pursuant to a Change in Control
(collectively, “Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion
of the Payment that would result in no portion of the Payment being subject to
the Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. lf a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order unless Employee elects in writing a different order: reduction of cash
payments; cancellation of acceleration of vesting; reduction of employee
benefits. In the event that acceleration of vesting is to be reduced, it shall
be cancelled in the reverse order of the date of grant of the Equity Awards
unless Employee elects in writing a different order for cancellation.

4



--------------------------------------------------------------------------------



 



     (b) The Company may engage the accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control or another firm to perform the foregoing calculations. The Company
shall bear all expenses with respect to the determinations by such firm required
to be made hereunder.
     (c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Employee and the Company within fifteen (15) calendar days after the date on
which Employee’s right to a Payment is triggered (if requested at that time by
Employee or the Company) or such other time as requested by Employee or the
Company.
ARTICLE 3
Miscellaneous
     Section 3.01. Assignment; Successors and Assigns. This Agreement shall
inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If Employee should die or become subject to a permanent
disability while any amount is owed but unpaid to Employee hereunder, all such
amounts, unless otherwise provided herein, shall be paid to Employee’s devisee,
legatee, legal guardian or other designee, or if there is no such designee, to
Employee’s estate. Employee’s rights hereunder shall not otherwise be
assignable. This Agreement shall be binding on the Company’s successors and
assigns.
     Section 3.02. Dispute Resolution. To ensure rapid and economical resolution
of any and all disputes that might arise in connection with this Agreement,
Employee and the Company agree that any and all disputes, claims, and causes of
action, in law or equity, arising from or relating to this Agreement or its
enforcement, performance, breach, or interpretation, will be resolved solely and
exclusively by final, binding, and confidential arbitration, by a single
arbitrator, in San Francisco, California, and conducted by Judicial Arbitration
& Mediation Services, Inc. (“JAMS”) under its then-existing employment rules and
procedures. Nothing in this section, however, is intended to prevent either
party from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Each party to an arbitration or
litigation hereunder shall be responsible for the payment of its own attorneys’
fees.
     Section 3.03. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Employee
and/or Employee’s beneficiaries, and shall not entitle Employee or such
beneficiaries to a preferential claim to any asset of the Company.
     Section 3.04. Non-Exclusivity of Benefits. Unless specifically provided
herein, neither the provisions of this Agreement nor the benefits provided
hereunder shall reduce any amounts otherwise payable, or in any way diminish
Employee’s rights as an employee of the Company, whether existing now or
hereafter, under any compensation

5



--------------------------------------------------------------------------------



 



and/or benefit plans (qualified or nonqualified), programs, policies, or
practices provided by the Company, for which Employee may qualify; provided that
the Change in Control Severance Benefits shall not be duplicative of any
severance benefits under any such plans, programs, policies or practices. Vested
benefits or other amounts which Employee is otherwise entitled to receive under
any plan, policy, practice, or program of the Company (i.e., including, but not
limited to, vested benefits under any qualified or nonqualified retirement
plan), at or subsequent to the termination date shall be payable in accordance
with such plan, policy, practice, or program except as expressly modified by
this Agreement.
     Section 3.05. Mitigation. In no event shall Employee be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Employee under any of the provisions of this Agreement nor shall the
amount of any payment or benefit hereunder be reduced by any compensation earned
by Employee as a result of employment by another employer.
     Section 3.06. Entire Agreement. This Agreement represents the entire
agreement between Employee and the Company and its affiliates with respect to
Employee’s severance rights in a Change in Control situation, and supersedes all
prior and contemporaneous discussions, negotiations, and agreements concerning
such rights, provided, however, that any amounts payable to Employee hereunder
shall be reduced by any amounts paid to Employee as required by any applicable
federal, state or local law (including without limitation the WARN Act) in
connection with any termination of Employee’s employment.
     Section 3.07. Tax Withholding. Notwithstanding anything in this Agreement
to the contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.
     Section 3.08. Waiver of Rights. The waiver by either party of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a consent to or waiver of any subsequent breach hereof.
     Section 3.09. Severability. In the event any provision of the Agreement
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.
     Section 3.10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California without
reference to principles of conflict of laws.
     Section 3.11. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.
     Section 3.12. Code Section 409A. This Agreement and the payments and
benefits hereunder are intended to qualify for the short-term deferral exception
to Section 409A of

6



--------------------------------------------------------------------------------



 



the Code, and all regulations, rulings and other guidance issued thereunder, all
as amended and in effect from time to time (“Section 409A”), described in
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent possible, and
to the extent they do not so qualify, they are intended to qualify for the
involuntary separation pay plan exception to Section 409A described in Treasury
Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible. To the
extent Section 409A is applicable to this Agreement, this Agreement is intended
to comply with Section 409A. Without limiting the generality of the foregoing,
if on the date of termination of employment Employee is a “specified employee”
within the meaning of Section 409A as determined in accordance with the
Company’s procedures for making such determination, to the extent required in
order to comply with Section 409A, amounts that would otherwise be payable under
this Agreement during the six-month period immediately following the termination
date shall instead be paid on the first business day after the date that is six
months following the termination date. All references herein to “termination
date” or “termination of employment” shall mean separation from service as an
employee within the meaning of Section 409A.
     IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement, to be effective as of the date and year first written above.

            ULTRA CLEAN HOLIDNGS, INC.

      By:           Name:           Title:           EMPLOYEE:

                     

7



--------------------------------------------------------------------------------



 



         

Exhibit A — Form of Release
     Reference is made in this Release (the “Release”) to the terms set forth in
the Change in Control Severance Agreement dated ___________, 2008 (the
“Agreement”) between Ultra Clean Holdings, Inc. (together with its successors
and assigns, the “Company”) and the undersigned                     
(“Employee”).
     1. Release. In consideration for the benefits outlined in the Agreement
(the “Severance Benefits”), to which I am not otherwise entitled, I hereby
generally and completely release the Company and its affiliated entities
(collectively “Company Entities”) and their directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct or omissions occurring prior to the
time I sign this Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), or the California Fair
Employment and Housing Act (as amended). This Release does not apply to
(x) claims which cannot be released as a matter of law, (y) any right I may have
to enforce the Agreement or (z) my eligibility for indemnification in accordance
with applicable laws, the charter and bylaws of the Company or any
indemnification agreement I have with the company.
     2. ADEA Waiver. I acknowledge that I am knowingly and voluntarily waiving
and releasing any rights you have under the ADEA and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that:
     (a) my waiver and release specified in this paragraph do not apply to any
rights or claims that arise after the date I sign this Release;
     (b) I have the right to consult with an attorney prior to signing this
Release;
     (c) I have 45 days to consider this Release (although I may choose
voluntarily to sign this Release earlier);

A-1



--------------------------------------------------------------------------------



 



     (d) I have seven (7) days after I sign this Release to revoke the Release;
and
     (e) this Release will not be effective until the date on which the
revocation period has expired, which will be the eighth day after I sign this
Release, assuming I have returned it to the Company by such date.
     3. Waiver of Unknown Claims. In granting the general release herein, I
acknowledge that I have read and understand California Civil Code section 1542,
which states:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     I expressly waive and relinquish all rights and benefits under that section
and any law of any jurisdiction of similar effect.
     This Release, together with the Agreement, constitutes the entire
understanding of the parties on the subjects covered.

            EMPLOYEE:

            [NAME]      Dated: _____________________________________________   
 

A-2